07-5707-pr
United States v. Key

                                    UNITED STATES COURT OF APPEALS
                                       FOR THE SECOND CIRCUIT

                              AMENDED SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 30th day of April, two thousand and ten.

PRESENT:

          ROGER J. MINER ,
          JOSÉ A. CABRANES,
          RICHARD C. WESLEY ,
                 Circuit Judges.

-------------------------------------------x

UNITED STATES OF AMERICA ,

                               Appellee,

          v.                                                                               No. 07-5707-pr

ROGER KEY ,

                               Defendant-Appellant.*

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

FOR APPELLANT:                                       Roger Key, pro se, Ray Brook, New York.




          *
           The Clerk of Court is directed to amend the official caption in this case to conform to the
listing of the parties above.

                                                                      1
FOR APPELLEE:                            Nicholas J. Lewin and Michael A. Levy; Assistant United States
                                         Attorneys, and Lev L. Dassin, Acting United States Attorney,
                                         Office of the United States Attorney for the Southern District of
                                         New York, New York, New York.

        Appeal from a December 4, 2007 order of the United States District Court for the Southern
District of New York (Denise Cote, Judge).

     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that this appeal is DISMISSED as moot.

        Defendant-appellant Roger Key, pro se, appeals from an order of the District Court denying
his request to modify his sentence to reflect the time he spent in federal custody from (a) the date he
was transferred from state to federal custody to (b) the date he was sentenced on federal charges.
We assume the parties’ familiarity with the underlying facts and procedural history of this case.

        While this appeal was pending, defendant was released from prison. He is currently serving
a statutory minimum five-year term of supervised release. See 21 U.S.C. § 841(b)(1)(A).

        An appellate challenge to a criminal sentence is “rendered moot” when the defendant has
been “release[d] from prison” and when there is either “no possibility” or only a “‘remote and
speculative’” possibility that “the district court could [or would] impose a reduced term of
supervised release were we to remand for resentencing.” United States v. Williams, 475 F.3d 468, 479
(2d Cir. 2007) (quoting United States v. Blackburn, 461 F.3d 259, 262 (2d Cir. 2006)). Here, as we
discuss in a separately filed opinion addressing a different aspect of this case, see United States v. Key,
No. 08-3218-cr (2d Cir. Apr. 28, 2010), even if it would be possible, on remand, for the District
Court to terminate defendant’s supervised release under 18 U.S.C. § 3583(e)(1), that possibility is too
“remote and speculative” to “satisf[y] the case-or-controversy requirement of Article III, Section 2
of the Constitution.” Williams, 475 F.3d at 478-79 (quotation marks omitted); accord Blackburn, 461
F.3d at 262. This appeal is therefore moot.

                                            CONCLUSION

        For the foregoing reasons, this appeal is DISMISSED as moot.


                                                 FOR THE COURT,

                                                 Catherine O’Hagan Wolfe, Clerk of Court




                                                    2